department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number -------------------- refer reply to cc ita b05 plr-115122-08 date date internal_revenue_service number release date index number ------------------------------------ --------------- ------------------------------------------- --------------------------------------------- -------------------------------- legend tribe ------------------------------------ program m ----------------------------- state a ------------------ ------------------ ---------------------------------- state b dam river x ------------------- years ------- ------- ------- dollar_figureamounts dollar_figurem ----------------- dollar_figurex ----------- dollar_figurey ----------- dear ------- this is in response to your authorized representative's request for private letter rulings on your behalf regarding the proper federal tax treatment of certain payments you tribe make to tribal members under an elderly assistance program program m more fully described below specifically you have asked whether payments made to tribal members under this program are includible in the gross incomes of the recipients for federal_income_tax purposes and whether the tribe will have any information reporting requirements under sec_6041 of the internal_revenue_code code or withholding obligations under sec_3402 of the code with respect to such payments we are pleased to address your concerns plr-115122-08 facts the tribe is a federally-recognized indian_tribal_government appearing on the list of tribal governments in revproc_2002_64 2002_2_cb_717 the tribe is governed by a constitution approved by the secretary of the interior and amended most recently in the tribe exercises self-governance over its members and its territory a reservation of approximately million acres located in states a and b the governing body of the tribe is the tribal council consisting of elected members - a chairman vice- chairman and secretary and additional council members the chairman vice- chairman and secretary and council members are elected at-large by the voters of the tribe the remaining council members are each elected to serve one of the reservation’s districts the tribal council has broadly defined powers including promotion and protection of the health education safety and general welfare of the members of the tribe administration of charitable and such other services as may contribute to the social and economic advancement of the tribe and its members and the safeguarding and promotion of the peace safety morals and physical and general welfare of members of the tribe consistent with these authorities the tribal council is responsible for administering a wide range of governmental programs including health education social services housing transportation economic development and natural_resources protection the tribe also administers a variety of federally funded programs the tribe raises revenue to fund its operations through various tribal taxes fund receipts described below the leasing of tribal lands for grazing and limited gaming activities under the indian gaming regulatory act u s c s program m has its origin in the dislocation of large numbers of tribal members as a consequence of the river x dam project in year in year the federal government permanently flooded approximately big_number acres of the reservation’s lands in order to build dam as part of a larger plan to prevent flooding in the downstream states along river x at the time congress provided limited compensation to the tribe and the tribal members who lost their land under the project in a subsequent reexamination of the impact of the flooding congress found that forcing the tribe to relinquish big_number acres of the best land on its reservation destroyed of the reservation’s timber reduced wild game and plant supply by and put of the ranchers of the tribe out of business as a result of these findings the secretary of the interior established a committee to find ways to resolve inequities that burdened the tribes from the flooding this committee in turn recommended financial plr-115122-08 compensation to substitute for or replace the value of the economic base that was taken as the site for the dam in order to replace the value of the economic base that was taken from the tribe for the dam project the federal government established in year a perpetual recovery fund the fund in the amount of dollar_figurem to address losses to the tribe the interest of the fund is made available to the secretary of the interior to make payments to the tribe for use for educational social welfare economic development and other public programs subject_to the approval of the secretary the fund is directed primarily at addressing losses of the tribe itself it did not provide compensation or assistance to individual tribal members who lost their lands and per capita payments to tribal members was not provided for recently in year the tribe instituted program m an assistance program for needy elderly tribal members and their families who had been displaced from their lands by reason of the federal river x dam project this program seeks to address and redress the economic financial housing social and other adversities imposed on such individuals as a result of the dislocation from their historic homelands and to ameliorate the chronic poverty deprivation and adversity that those tribal members who lost their land to the flooding continue to experience under this program a portion of the interest payments received by the tribe from the fund may be used to fund distributions to original landowners or their first generation descendants over the age of who lost their land to the flooding the program’s benefits are primarily directed at low to moderate income individuals who continue to experience economic social and other unaddressed needs the program is not intended to compensate individuals for their land losses and is not a property compensation or recovery fund under the program a maximum of dollar_figurex may be distributed to any one individual to date the tribe has distributed the maximum benefit to approximately original landowners and varying lesser amount generally not exceeding ½ dollar_figurex to approximately children of deceased original landowners the average payment to children of deceased original landowners was approximately dollar_figurey rulings requested the tribe asks for a ruling that its payments to eligible tribal members under program m are within the scope of the general welfare exclusion and excludable from the recipients’ gross incomes for federal_income_tax purposes the tribe also asks for rulings that it is not required to report payments made under program m under sec_6041 of the code or to withhold any amounts under sec_3402 of the code plr-115122-08 law analysis gross_income sec_61 of the code provides that except as otherwise provided by law gross_income means all income from whatever source derived under sec_61 congress intends to tax all gains or undeniable accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 1955_1_cb_207 although sec_61 provides for broad includibility in gross_income the internal_revenue_service irs has consistently held that payments to individuals by governmental units under legislatively provided social benefit programs for promotion of the general welfare that do not represent compensation_for services are excludable from the recipient's gross_income general welfare exclusion sec_7701 defines indian tribal governments as the governing bodies of indian tribes bands communities villages or groups of indians and recognizes that these bodies exercise governmental functions in general where indian tribal governments act in such capacity to provide general welfare-type benefits of a kind traditionally provided by federal state or local governmental bodies the federal_income_tax treatment of such benefits is analogous revrul_98_19 1998_1_cb_840 and revrul_76_373 1976_2_cb_16 concern the taxation of relocation payments under title i of the housing_and_community_development_act_of_1974 act which has the primary objective of developing viable urban communities by providing decent housing and a suitable living environment and expanding economic opportunities principally for persons of low and moderate income revrul_98_19 holds that relocation payments authorized by the act and made by a local_government to individuals moving from flood-damaged areas to other residences are in the nature of ‘general welfare’ and therefore are not includible in gross_income similarly revrul_76_373 holds that relocation payments eg for reasonable expenses in moving a person’s family or personal_property made to individuals displaced by activities assisted under title i of the act are in the nature of ‘general welfare’ and therefore are not includible in gross_income see also revrul_76_395 1976_2_cb_16 revrul_74_205 1974_1_cb_20 addresses the federal tax treatment of certain replacement housing payments received under a federal act by individuals displaced from their homes as a result of certain federal housing programs the ruling holds that the replacement housing payments are excludable from gross_income as payments made under legislatively provided social benefit programs for the promotion of general plr-115122-08 welfare see also revrul_75_271 1975_2_cb_23 holding mortgage assistance payments to lower income individuals provided under a governmental housing program designed to assist lower income families in acquiring home ownership were in the nature of general welfare_payments and were excludable from the recipient's gross incomes under the general welfare exclusion in the present case the tribe is an indian_tribal_government exercising governmental functions that is to be treated similarly to a state for numerous federal tax purposes because the tribe provides general welfare-type benefits of a kind traditionally provided by federal state or local governmental bodies the federal_income_tax treatment of such benefits is the same as if provided by the latter in the instant case under program m the tribe’s payments are made by a governmental body from a governmental welfare fund pursuant to a legislative enactment are principally directed at moderate-income level households and below and are reasonably linked with addressing the specific problems and needs arising from the river x dam project dislocations we conclude that payments made under program m are similar to those benefits previously considered by the irs in the authorities addressed above as such these payments are in the nature of general welfare and are thus excludable from the gross_income of the recipients for federal_income_tax purposes reporting and withholding obligations you also inquired about possible information reporting and withholding requirements for payments made to tribal members under program m sec_6041 of the code and a i of the income_tax regulations regulations provide with exceptions not applicable here that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income aggregating dollar_figure or more in the taxable_year must file an information_return sec_1_6041-1 of the regulations provides in pertinent part that the return required by subparagraph of this paragraph shall be made on forms and sec_1_6041-1 of the regulations provides in pertinent part that the term all persons engaged in a trade_or_business as used in sec_6041 includes not only those so engaged for gain or profit but also organizations the activities of which are not for the purpose of gain or profit sec_6041 of the code requires the reporting of all compensation or other fixed or determinable gains profits and income the word income as used in sec_6041 is plr-115122-08 not defined by statute or regulation however its appearance in the phrase fixed or determinable gains profits and income indicates that what is referred to is gross_income and not the gross amount_paid thus sec_6041 requires you to report only those payments of dollar_figure or more includible in a recipient’s gross_income in this case because the payments made to eligible tribal members under program m are in the nature of general welfare and are not includible in the recipients’ gross incomes under sec_61 the tribe is not required to report the payments under sec_6041 sec_3402 of the code extends the withholding provisions to certain taxable payments of indian casino profits as indicated the payments affected by tribe under program m do not represent per capita payments or distributions of the net_revenues of class ii or iii gaming activities within the contemplation of this provision accordingly the tribe is not subject_to sec_3402 with respect to payments made under program m conclusions based on the facts and information submitted and the representations made the following rulings are issued respecting the payments you tribe make to tribal members participating in program m as more fully described above such payments are not income to the recipient tribal members under sec_61 of the code you tribe are not required under sec_6041 to report such payments on forms or and you tribe do not have a withholding requirement under sec_3402 with respect to the subject payments final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by adoption of final regulations to the extent the regulations are inconsistent with any conclusions in this ruling see section dollar_figure of revproc_2008_1 2008_1_irb_1 however when the criteria in section dollar_figure of revproc_2008_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this letter_ruling is based on facts and representations provided by you tribe and your authorized representatives and is limited to the matters specifically addressed no opinion is expressed as to the tax treatment of the transactions considered herein under the provisions of any other sections of the code or regulations which may be applicable plr-115122-08 thereto or the tax treatment of any conditions existing at the time of or effects resulting from such transactions which are not specifically addressed herein because it could help resolve federal tax issues a copy of this letter should be maintained with the tribes’ permanent records you might also wish to advise tribal members participating in program m that payments they receive under the program have been determined to be excludible from their gross incomes for federal_income_tax purposes pursuant to a power_of_attorney on file with this office copies of this letter_ruling are being sent to your authorized representatives this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely s william a jackson william a jackson branch chief branch income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
